40 Mich. App. 417 (1972)
198 N.W.2d 883
PEOPLE
v.
GRAY
Docket No. 11188.
Michigan Court of Appeals.
Decided May 1, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Walter W. Turton, Prosecuting Attorney, Peter Deegan, Chief Assistant Prosecuting Attorney, and Delmer L. Cleland, Corporation Counsel, for the people.
Jane Burgess, Assistant State Appellate Defender, for defendant.
Before: LESINSKI, C.J., and McGREGOR and QUINN, JJ.
PER CURIAM.
Defendant Gray was convicted on his plea of guilty of breaking and entering an unoccupied dwelling. MCLA 750.110; MSA 28.305. He appeals as of right.
*418 Before accepting defendant's plea of guilty, the trial court failed to inform him of his Federal constitutional privilege against self-incrimination secured by the Fifth Amendment.
Failure of the trial court to advise the defendant of this right so as to effect a waiver thereof by his plea of guilty makes this plea infirm. See Boykin v Alabama, 395 U.S. 238; 89 S. Ct. 1709; 23 L. Ed. 2d 274 (1969); People v Jaworski, 387 Mich. 21 (1972).
We need not reach the other issue raised by defendant in view of our finding above.
Reversed and remanded.